DETAILED ACTION
	This office action is response to communications for Application No. 16/107,487 filed on 08/21/2018.
Claims 1-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The Information Disclosure Statements (IDS) submitted on 08/21/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statement is being considered by the examiner.

Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20 recites, “A non-transitory computer-readable medium encoding instructions operable to cause data processing apparatus to perform operations for specifying roughing operations for computer-controlled manufacturing of a part…” The claim should recite, “A non-transitory computer-readable medium encoding instructions operable to cause a data processing apparatus to perform operations for specifying roughing operations for computer-controlled manufacturing of a part…” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 13, and 20 recites the limitation, “for each of multiple, tool-size-ordered lists of the different cutting tools”. There is insufficient antecedent basis for this limitation in the claim. The term “multiple tool-sized order lists” has not been defined by the claims. All claims dependent upon a rejected base claim are rejected by virtue of their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-7, 9-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nordell et al. (European Patent Publication No. 3582044 A1) hereinafter Nordell, in view of Brown et al. (U.S. Patent Publication No. 2018/0107186 A1) hereinafter Brown. 

	Regarding claims 1, 13, and 20, Nordell discloses:
	(Claim 1) a computer-implemented method for specifying roughing operations for computer-controlled manufacturing of a part, the method comprising (Nordell, [0054], “A strategy stored in the database may for example include further elements/items, such as a work piece material from which to manufacture the object, information about how to determine cutting data (such as feed rate, cutting speed and depth of cut), and information about whether to perform only roughing and finishing, or to also perform semi-finishing.”):
	(Claim 13) a system comprising: a data processing apparatus including at least one hardware processor (Nordell, [0067], “The system may for example comprise one or more processors configured to perform the method as defined in any of the embodiments of the first aspect.”); and a non-transitory computer-readable medium encoding instructions of a computer-aided design or manufacturing program for specifying roughing operations for computer-controlled manufacturing of a part, the instructions being configured to cause the data processing apparatus to (Nordell, [0064], “The computer-readable medium may for example be a transitory computer-readable medium (such as a signal or wave carrying the instructions from a transmitter to a receiver) or a non-transitory computer-readable medium (such as a memory on which the instructions are stored).”):	
	(Claim 20) a non-transitory computer-readable medium encoding instructions operable to cause data processing apparatus to perform operations for specifying roughing operations for computer-controlled manufacturing of a part, the operations comprising (Nordell, [0064], “The computer-readable medium may for example be a transitory computer-readable medium (such as a signal or wave carrying the instructions from a transmitter to a receiver) or a non-transitory computer-readable medium (such as a memory on which the instructions are stored).”):	
	obtaining, in a computer-aided design or manufacturing program, a three dimensional model of the part (Nordell, [0083], “An object to be manufactured is defined by a model 150, such as a three-dimensional CAD model 150.” [0140], “A 3D model of the object to be machined is loaded 503.”) a three dimensional model of a workpiece from which to machine the part using a computer-controlled manufacturing system (Nordell, [0083], “An object to be manufactured is defined by a model 150, such as a three-dimensional CAD model 150.” [0140], “The 3D model may be a CAD model, for example in the form of a STEP file including product and manufacturing information (PMI).”) and information regarding different cutting tools and cutting data for the different cutting tools usable in the computer-controlled manufacturing system (Ref, [0078-0079], “A cutting tool database may for example be employed to keep track of the available cutting tools 120. The cutting tools 120 may include general purpose cutting tools as well as cutting tools specifically adapted for cutting in certain materials or for cutting certain shapes.” [0108], “The obtained information includes information (which may be referred to as machine tool information) about the one or more machine tools 110 available for manufacturing the object and information (which may be referred to as cutting tool information) about the one or more cutting tools 120 available for use by the one or more machine tools 110 to manufacture the object.” [0132], ”The strategy may also include means for determining suitable cutting data (such as feed rate, cutting speed, and depth of cut) based on the circumstances.”), wherein the different cutting tools comprise cutting tools having different cutting surface geometries (Nordell, [0066], “The system is configured to identify, based on the model, a geometric feature to be machined as part of manufacturing the object, and to access a database including strategies for machining different geometric features.” [0086], “However, persons knowledgeable in the field of subtractive manufacturing, and companies with extensive experience in developing cutting tools, have collected plenty of knowledge over time regarding how to machine different geometric features.”), and the information regarding the different cutting tools comprises a specified final one of the different cutting tools to use when roughing the part from the workpiece (Nordell, [0123], “The cutting data may for example be determined based on the material of the work piece 130, the tolerance set by the PMI 160, a selected tool path, and a selected cutting tool 120.” [0132], “The user detects (with or without use of a computer simulation) that all the selected preliminary strategies involve use of a certain cutting tool 120.” [0146], “The list of suitable cutting tools is determined by the program based on factors such as the selected machine tool 110, the selected geometric feature, the selected machining process, and the work piece material.” [0153], “As described above, the program may assist the user by proposing suitable cutting tools 120 and suitable tool path patterns.”);
	determining a set of candidate combinations of the different cutting tools to effect the roughing operations by estimating a target machining result for each of multiple, tool-size-ordered lists of the different cutting tools (Nordell, [0085], “Generation of such instructions is a complicated task involving selection of for example operation sequences (for example in which order to perform different operation steps such as facing, hole making, and threading), machine tools 110, cutting tools 120, fixtures 140, tool paths and cutting data (such as feed rate, cutting speed, and depth of cut).” [0100], “The skilled person realizes that strategies for machining more complicated geometric features may for example involve several different machining operations using different cutting tools and several different tool path patterns…By selecting between different strategies, one may not only influence the order in which machining operations are performed, but also the order in which the different machine tools 110 are employed. [0119-0121], Nordell discloses a plurality of strategies including different geometric features, which represents different combinations of cutting tools of different sizes. Further, Nordell discloses a plurality of different strategies for a sequence of operations, which using the broadest reasonable interpretation, a sequence represents an “ordered” list. [0146], “The user is presented with a list of suitable cutting tools 120 from the cutting tool database, and may select one by clicking on it. The list of suitable cutting tools is determined by the program based on factors such as the selected machine tool 110, the selected geometric feature, the selected machining process, and the work piece material.”);
	generating an expanded set of combinations of the different cutting tools to effect the roughing operations by adding to the set of candidate combinations a set of alternative combinations of the different cutting tools (Nordell, [0113], “The user may for example add or remove cutting tools 120 from a list. The user interaction may for example be performed by clicking on a touch screen 181. Embodiments may also be envisaged in which the user enters the cutting tool information manually. The system 180 may for example present a list of cutting tools 120 and the user may select the available cutting tools 120 from the list.” [0116], “The obtained machine tool information may for example indicate which types of cutting tools 120 and/or fixtures 140 that are compatible with the machine tools 110.”) [0133], ”The simulation 260 may reveal to the user that machining performance may be improved via the second selected strategy in case the missing cutting tool 120 or fixture 140 is acquired. This is a convenient way to help users improve the machining performance. As new cutting tools 120 or fixtures 140 become available on the market, new strategies involving this new equipment may be added to the database 170…”), the alternative combinations being variations of the candidate combinations with each variation having at least one candidate tool being replaced with at least one alternate tool (Nordell, [0153], “When the user has selected 507 a geometric feature and has selected 508 a machining process, the program may propose suitable cutting tools 120 and associated strategies 515 for machining the geometric feature... The user may review the cutting tool 120, the tool paths and the cutting data proposed by the selected strategy 515, and may modify or adapt these if needed. In some cases, the user may for example wish to replace the tool path pattern and/or the cutting data proposed by the strategy.” [0155], “Rather than only proposing use of cutting tools 120 and strategies currently available to the user (such as cutting tools 120 available at the machining site, and strategies already in the database 170), the software application may indicate to the user improvements that are possible if new cutting tools 120 and/or new strategies are acquired.”); 
	
	
	
	Nordell does not expressly disclose the limitations, “populating a multidimensional roughing operations representation vector using the expanded set of combinations of the different cutting tools;
optimizing values of the multidimensional roughing operations representation vector for the expanded set of combinations, using a cost function for the target machining result and simulation of the roughing operations, to specify tool selections and operational parameters for the roughing operations; providing the specified tool selections and operational parameters for use in roughing the part from the workpiece by the computer-controlled manufacturing system by cutting away portions of the workpiece using the specified tool selections and operational parameters for the computer-controlled manufacturing system.”. 
	However, Brown discloses populating a multidimensional roughing operations representation vector (Brown, [0023], “The virtual model is preferably received from a user (e.g., from a CAD program, from a user account), but can alternatively be automatically generated (e.g., from a 3D scanning program), or be otherwise generated. The virtual model can include a set of analytic faces (e.g., include edges and loops; vectors; etc.).” [0026], “The features (part features) can be identified from virtual model metadata (e.g., based on the feature tool used to create the virtual model, received from the CAD program), geometric analysis (e.g., surface contour analysis, vector analysis, etc.)…” [0040], “The potential access directions for a face can include a vector opposing the face normal, the locus of directions parallel the face normal, or any other suitable set of directions.” [0083], “The toolpaths can be directional (e.g., vectors), directionless, or have any other suitable set of parameters.”) using the expanded set of combinations of the different cutting tools (Brown, [0018], “This method functions to generate an overall strategy to manufacture a desired part, wherein the strategy can include: the order of manufacturing processes, which machines to use, which tools to use, what path the tools should take, the tool operation parameters (e.g., spindle rate, feed rate, etc.) over the course of each toolpath, and/or any other suitable strategy parameter.” [0031], “The feature classes and/or feature sets can be determined based on the tools available at a manufacturing facility, processes available at a manufacturing facility, determined by a user (e.g., manufacturing entity, user account), or otherwise determined.” [0071], “This variation can allow inter-tactic dependencies to be determined independent of universal feature analysis. This variation can result in a tactic strategy that aggregates similar tactics (and consequently, toolpaths requiring the same or similar tools) together, which can minimize tool changes.” [0084], “Each tactic can be associated with a single tool, a class of tools (e.g., a set of tools), a set of tools sharing a common property (e.g., common geometry, such as shape, diameter, angle, or length; common tool type, such as flat end mill, ball end mill, drill, radius cutter, chamfer tool; etc.), or be associated with any other suitable set of tools.” [0105], “The set of parts can be parts that share similar tactics, share similar tactics in similar order, share similar toolpaths, share similar tools, share similar machines, share similar finishing times, or have any other suitable common variable. Alternatively, the parts can use different tactics, machines, tools, or any other suitable variable.”– Examiner’s Note: Brown discloses a 3D virtual model including vectors, which under the broadest reasonable interpretation, represents a multidimensional vector representation. Further, Nordell discloses determining strategies for roughing operations, including different tools suitable for different variations.);
	optimizing values of the multidimensional roughing operations representation vector for the expanded set of combinations (Brown, [0018], “The method can additionally function to optimize the manufacturing strategy for one or more manufacturing parameters, such as machine runtime, delivery time, cost, or any other suitable manufacturing parameter.” [0019], “For example, a first master toolpath or series (master strategy) that minimizes the number of tool changes and tool movement can be selected when a strategy optimized for manufacturing time is desired, while a second master strategy that maximizes an anticipated part pass rate can be selected when a strategy optimized for high pass rates is desired.” [0029], “The method can optionally include splitting a feature into one or more features when a predetermined set of conditions are met (e.g., when the feature cannot be manufactured as a single feature, when an optimization indicates that the feature can be better manufactured as multiple features, etc.).” [0105], “Alternatively, the parts can use different tactics, machines, tools, or any other suitable variable. Alternatively or additionally, the parts can be selected to optimize a manufacturing parameter (e.g., run time, cost, etc.).”), using a cost function for the target machining result and simulation of the roughing operations, to specify tool selections and operational parameters for the roughing operations (Brown, [0018], “The method can additionally function to optimize the manufacturing strategy for one or more manufacturing parameters, such as machine runtime, delivery time, cost, or any other suitable manufacturing parameter.” [0088], “The machines or processes can be selected by optimizing the run time (e.g., minimizing the run time) for the part, fixture plate (including one or more parts), or population of parts to be made; optimizing the manufacturing cost for the part, fixture plate, or population of parts to be made; or be otherwise selected.” [0105], “Alternatively, the parts can use different tactics, machines, tools, or any other suitable variable. Alternatively or additionally, the parts can be selected to optimize a manufacturing parameter (e.g., run time, cost, etc.).”);
	providing the specified tool selections and operational parameters for use in roughing the part from the workpiece by the computer-controlled manufacturing system by cutting away portions of the workpiece using the specified tool selections and operational parameters for the computer-controlled manufacturing system (Nordell, [0047], “Examples of tactics include: a roughing tactic, configured to remove virtual material from a virtual representation of the part stock; a finishing tactic configured to remove material to within a threshold distance from the virtual model; a semi-roughing tactic configured to remove material to a fixed offset distance from the virtual model; a manipulation tactic configured to manipulate (e.g., rotate) a workpiece relative to a tool cutting surface.” [0073], “The tactics can be grouped by tactic class (e.g., roughing, finishing), by tactic (e.g., roughing, fillet finishing, chamfer finishing, level finishing, peripheral finishing, hole making, deburring, etc.), by tool type associated with the tactic, by tool associated with the tactic (e.g., first chamfering tool, second chamfering tool, etc.), by access direction, or otherwise grouped.” [0088], “A toolpath for a waterjet cutter can be generated based on the roughing tactic associated with the small part sidewalls in the former example, and a toolpath for a mill can be generated based on the roughing tactic associated with the small part sidewalls in the latter example.”).
	Nordell and Brown are each and respectively analogous to the instant application because they are from the same field of endeavor of Computed Aided Design (CAD) for manufacturing an object.  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Brown’s design of “populating a multidimensional roughing operations representation vector using the expanded set of combinations of the different cutting tools; optimizing values of the multidimensional roughing operations representation vector for the expanded set of combinations, using a cost function for the target machining result and simulation of the roughing operations, to specify tool selections and operational parameters for the roughing operations” into the design of Nordell to identify features of the 3D model for vector analysis as well as optimization techniques (Brown, [0018], “The method can additionally function to optimize the manufacturing strategy for one or more manufacturing parameters, such as machine runtime, delivery time, cost, or any other suitable manufacturing parameter.” [0026] “The features (part features) can be identified from virtual model metadata (e.g., based on the feature tool used to create the virtual model, received from the CAD program), geometric analysis (e.g., surface contour analysis, vector analysis, etc.)…”).

	Regarding claims 2 and 14, Nordell discloses the limitations dependent upon claims 1 and 13 respectively, wherein obtaining the information regarding the different cutting tools comprises receiving user input specifying (i) a set of available tools usable by the computer-controlled manufacturing system as the different cutting tools for the roughing operations (Nordell, [0078], “A cutting tool database may for example be employed to keep track of the available cutting tools 120.” [0092], “Selection of a suitable strategy from the database 170 may therefore be based on the available cutting tools.” [0113], “The system 180 may for example present a list of cutting tools 120 and the user may select the available cutting tools 120 from the list.”), and (ii) which of the tools in the set of available tools to use as the specified final one of the different cutting tools to use when roughing the part from the workpiece ([0092], “Selection of a suitable strategy from the database 170 may therefore be based on the available cutting tools.” [0113], “The system 180 may for example present a list of cutting tools 120 and the user may select the available cutting tools 120 from the list.”).

	Regarding claim 6, Nordell discloses the method of claim 4, wherein the different cutting tools comprise a family of insert tools (Nordell, [0079], “Some of the cutting tools 120 may for example be equipped with replaceable cutting inserts (not shown).”) having different diameters and metal inserts that create the different cutting surface geometries, (Nordell, [0066], “The obtained information comprises information about one or more machine tools available for manufacturing the object, and information about one or more cutting tools available for use by the one or more machine tools to manufacture the object. The system is configured to identify, based on the model, a geometric feature to be machined as part of manufacturing the object, and to access a database including strategies for machining different geometric features.”) and the cutting data comprises a federate (Nordell, [0054], “A strategy stored in the database may for example include further elements/items, such as a work piece material from which to manufacture the object, information about how to determine cutting data (such as feed rate, cutting speed and depth of cut), and information about whether to perform only roughing and finishing, or to also perform semi-finishing.”).
	Nordell does not expressly disclose the limitations, “a maximum stepdown and a maximum stepover for each of the different cutting tools”.
	However, Brown discloses a maximum stepdown (Brown, [0022], “The processing system can additionally store or access any libraries (e.g., machine code translation libraries), equations (e.g., spindle speed equations for each tool or tool type, stepover equations, etc.), rules (e.g., feature detection rules, feature dependency rules), graphs or charts (e.g., stepdown graphs), manufacturing facility information (e.g., available processes or machines, capacity, tools available, schedule, etc.), or any other suitable data used in the method.”), and a maximum stepover for each of the different cutting tools (Brown, [0022], “The processing system can additionally store or access any libraries (e.g., machine code translation libraries), equations (e.g., spindle speed equations for each tool or tool type, stepover equations, etc.), rules (e.g., feature detection rules, feature dependency rules), graphs or charts (e.g., stepdown graphs), manufacturing facility information (e.g., available processes or machines, capacity, tools available, schedule, etc.), or any other suitable data used in the method.”).
	Refer to the analysis of claim 1 for the motivation to combine references.

	Regarding claim 7, Nordell discloses the method of claim 4, but does not expressly disclose the limitations, “wherein the different cutting tools comprise a family of solid round tools having different diameters and tip radius that create the different cutting surface geometries, and the cutting data comprises a feedrate, a maximum stepdown, and a maximum stepover for each of the different cutting tools, and wherein the calculating comprises using a regularized stepdown across the family of solid round tools when calculating the times and material volumes left on the workpiece.”.
	However, Brown discloses wherein the different cutting tools comprise a family of solid round tools having different diameters and tip radius that create the different cutting surface geometries (Brown, [0031], “Feature classes can be defined by geometry (e.g., slot, pocket, channel, etc.), tool type (e.g., square end mill, ball end mill, roughing end mill, tapered end mill, chamfer end mill, concave radius end mill, etc.), tool (e.g., ball end mill with first diameter, ball end mill with second diameter, etc.), process, relationship to the manufacturing axis, or otherwise classified.” [0035], “For example, a part feature (e.g., a corner) can be classified as a first feature class associated with a tool (e.g., a radius cutter) when the part geometry (e.g., corner radius) matches the tool radius…” [0084], “Each tactic can be associated with a single tool, a class of tools (e.g., a set of tools), a set of tools sharing a common property (e.g., common geometry, such as shape, diameter, angle, or length; common tool type, such as flat end mill, ball end mill, drill, radius cutter, chamfer tool; etc.), or be associated with any other suitable set of tools.”), and the cutting data comprises a federate (Brown, [0087], “Cutting parameters associated with the feature or tactic can include feed rate, spindle speed, step over, step down, ramp angle, or any other suitable cutting parameter.”), a maximum stepdown( Brown, [0087], “Cutting parameters associated with the feature or tactic can include feed rate, spindle speed, step over, step down, ramp angle, or any other suitable cutting parameter.”),  and a maximum stepover for each of the different cutting tools (Brown, [0087], “Cutting parameters associated with the feature or tactic can include feed rate, spindle speed, step over, step down, ramp angle, or any other suitable cutting parameter.”), and wherein the calculating comprises using a regularized stepdown across the family of solid round tools when calculating the times and material volumes left on the workpiece (Brown, [0047], “Examples of tactics include: a roughing tactic, configured to remove virtual material from a virtual representation of the part stock; a finishing tactic configured to remove material to within a threshold distance from the virtual model.”[0087], “Cutting parameters associated with the feature or tactic can include feed rate, spindle speed, step over, step down, ramp angle, or any other suitable cutting parameter… The cutting parameter can be predetermined (e.g., a constant for the tool, tactic, etc.), selected from a library or lookup table, read of a chart or graph, calculated (e.g., based on other tactic parameters)… Target parameters (e.g., chipload, surface speed, etc.) can be determined based on feature geometry, part material, tool, tool type, be a constant, any other suitable tactic variable, or otherwise determined. In a first variation, the cutting parameter is a constant.” – Examiner’s Note: Brown discloses cutting parameters for a roughing operation, including step down rates. Further, Brown discloses cutting parameters may be predetermined and constant for a tool, which under the broadest reasonable interpretation, represents regularized stepdown parameters for a cutting tool.).
	Refer to the analysis of claim1 for the motivation to combine references.

	Regarding claims 9 and 18, Nordell discloses the limitations dependent upon claims 1 and 13 respectively, but does not expressly disclose the limitations, “wherein the populating comprises populating the multidimensional roughing operations representation vector using the expanded set of combinations of the different cutting tools and one or more roughing parameter alternatives”.
	However, Brown discloses wherein the populating comprises populating the multidimensional roughing operations representation vector (Brown, [0023], “The virtual model is preferably received from a user (e.g., from a CAD program, from a user account), but can alternatively be automatically generated (e.g., from a 3D scanning program), or be otherwise generated. The virtual model can include a set of analytic faces (e.g., include edges and loops; vectors; etc.).” [0026], “The features (part features) can be identified from virtual model metadata (e.g., based on the feature tool used to create the virtual model, received from the CAD program), geometric analysis (e.g., surface contour analysis, vector analysis, etc.)…” [0040], “The potential access directions for a face can include a vector opposing the face normal, the locus of directions parallel the face normal, or any other suitable set of directions.” [0083], “The toolpaths can be directional (e.g., vectors), directionless, or have any other suitable set of parameters.”) using the expanded set of combinations of the different cutting tools (Brown, [0018], “This method functions to generate an overall strategy to manufacture a desired part, wherein the strategy can include: the order of manufacturing processes, which machines to use, which tools to use, what path the tools should take, the tool operation parameters (e.g., spindle rate, feed rate, etc.) over the course of each toolpath, and/or any other suitable strategy parameter.” [0031], “The feature classes and/or feature sets can be determined based on the tools available at a manufacturing facility, processes available at a manufacturing facility, determined by a user (e.g., manufacturing entity, user account), or otherwise determined.” [0071], “This variation can allow inter-tactic dependencies to be determined independent of universal feature analysis. This variation can result in a tactic strategy that aggregates similar tactics (and consequently, toolpaths requiring the same or similar tools) together, which can minimize tool changes.” [0084], “Each tactic can be associated with a single tool, a class of tools (e.g., a set of tools), a set of tools sharing a common property (e.g., common geometry, such as shape, diameter, angle, or length; common tool type, such as flat end mill, ball end mill, drill, radius cutter, chamfer tool; etc.), or be associated with any other suitable set of tools.” [0105], “The set of parts can be parts that share similar tactics, share similar tactics in similar order, share similar toolpaths, share similar tools, share similar machines, share similar finishing times, or have any other suitable common variable. Alternatively, the parts can use different tactics, machines, tools, or any other suitable variable.”– Examiner’s Note: Brown discloses a 3D virtual model including vectors, which under the broadest reasonable interpretation, represents a multidimensional vector representation. Further, Nordell discloses determining strategies for roughing operations, including different tools suitable for different variations.) and one or more roughing parameter alternatives (Brown, [0045], “The set of tactics for each feature can include one or more tactics. The set of tactics can be an ordered series of tactics, wherein each successive tactic within an ordered series is dependent upon a preceding tactic within the ordered series. For example, an ordered series can include a roughing tactic and a finishing tactic (e.g., chamfering tactic, filleting tactic, hole making tactic, etc.), where the finishing tactic is dependent upon (e.g., must be performed after) the roughing tactic in the ordered series.” [0049], “For example, the chamfering tactic is associated with a chamfering tool with a given tool angle, while a roughing tactic is associated with a roughing tool (e.g., roughing end mill).” [0056], “However, determining a tactic strategy for each feature S200 can include: applying every combination of tactics (e.g., every possible tactic series) to a virtual model of a feature precursor until a tactic combination is found that virtually creates the feature…” – Examiner’s Note: Brown discloses a plurality of “tactics” or strategies to determine the tool type in a sequence or ordered series. Further, Brown discloses applying different combinations for tactics, which under the broadest reasonable interpretation, represents alternative roughing parameters expanded set of combinations.).
	Refer to the analysis of claim 1 for the motivation to combine references.

	Regarding claim 10, Nordell discloses the method of claim 9, but does not expressly disclose the limitations, “wherein the one or more roughing parameter alternatives comprise tip radius, off-setting type, stepdown, and stepup”.
	However, Brown discloses wherein the one or more roughing parameter alternatives comprise tip radius (Brown, [0031], “Feature classes can be defined by geometry (e.g., slot, pocket, channel, etc.), tool type (e.g., square end mill, ball end mill, roughing end mill, tapered end mill, chamfer end mill, concave radius end mill, etc.), tool (e.g., ball end mill with first diameter, ball end mill with second diameter, etc.), process, relationship to the manufacturing axis, or otherwise classified.” [0084], “…a set of tools sharing a common property (e.g., common geometry, such as shape, diameter, angle, or length; common tool type, such as flat end mill, ball end mill, drill, radius cutter, chamfer tool; etc.).”), off-setting type (Brown, [0047], “…a semi-roughing tactic configured to remove material to a fixed offset distance from the virtual model…”), stepdown (Brown, [0022], “The processing system can additionally store or access any libraries (e.g., machine code translation libraries), equations (e.g., spindle speed equations for each tool or tool type, stepover equations, etc.), rules (e.g., feature detection rules, feature dependency rules), graphs or charts (e.g., stepdown graphs), manufacturing facility information (e.g., available processes or machines, capacity, tools available, schedule, etc.), or any other suitable data used in the method.” [0087], “Cutting parameters associated with the feature or tactic can include feed rate, spindle speed, step over, step down, ramp angle, or any other suitable cutting parameter.”), and stepup (Brown, [0022], “The processing system can additionally store or access any libraries (e.g., machine code translation libraries), equations (e.g., spindle speed equations for each tool or tool type, stepover equations, etc.), rules (e.g., feature detection rules, feature dependency rules), graphs or charts (e.g., stepdown graphs), manufacturing facility information (e.g., available processes or machines, capacity, tools available, schedule, etc.), or any other suitable data used in the method.” [0087], “Cutting parameters associated with the feature or tactic can include feed rate, spindle speed, step over, step down, ramp angle, or any other suitable cutting parameter.”).
	Refer to the analysis of claim 1 for the motivation to combine references. 

	Regarding claim 11, Nordell discloses the method of claim 1, but does not expressly disclose the limitations, “wherein optimizing the values of the multidimensional roughing operations representation vector comprises using a design of experiments optimization process”.
	However, Brown discloses wherein optimizing the values of the multidimensional roughing operations representation vector comprises using a design of experiments optimization process (Brown, [0019], “Third, by aggregating the disparate or loosely-associated feature toolpaths into the master toolpath after the feature toolpaths have been generated, the method enables optimization of manufacturing parameters.” [0058], “The plurality of virtual parts can be selected through optimization for one or more variables (e.g., cost, machining time, etc.), shared processes (e.g., all must be milled), or otherwise selected.” [0107], “The tactic determination system can additionally be utilized with an optimization system, wherein the optimization system can include a fixture plate system configured to select parts to include on a fixture plate from a plurality of parts; a machine selection system configured to select the machine to use in manufacturing the plurality of parts (e.g., based on the part tactics and/or toolpaths)…”).
	Refer to the analysis of claim 1 for the motivation to combine references. 

	Regarding claim 12, Nordell discloses the method of claim 1, wherein the computer-controlled manufacturing system comprises one or more computer processing apparatus including at least one non-transitory computer-readable medium encoding the computer aided design or manufacturing program (Nordell, [0064], “The computer-readable medium may for example be a transitory computer-readable medium (such as a signal or wave carrying the instructions from a transmitter to a receiver) or a non-transitory computer-readable medium (such as a memory on which the instructions are stored).”).

	Regarding claim 19, Nordell discloses the method system of claim 13, comprising the computer-controlled manufacturing system used to build a physical structure of the part in accordance with the three dimensional model of the part (Nordell, [0102], “A system 180 is adapted to generate instructions for causing the machine tools 110 to manufacture the object defined by the model 150 and the PMI 160.” [0130], “In other words, a user having a CAD model 150 of an object, and associated PMI 160, may employ the system 180 to generate instructions for the machine tools 110, so that the machine tools 110 may manufacture the object.” [0154], “The CNC code is transmitted from the tablet computer 180 held by the user to the machine tool 110 so that the machine tool 110 can manufacture the object.”).

Allowable Subject Matter
Claims 3-5, 8, and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The cited prior arts of record, taken either alone or in combination, does not disclose the limitations in combination with the remaining elements and features of the independent claims, specifically:
	Regarding claims 3 and 15, “wherein the target machining result is a total machining time to complete the roughing operations, and the determining comprises: estimating machining time for each of the multiple, tool-size-ordered lists of cutting tools to be used for the roughing operations using the cutting data for the different cutting tools; and selecting a portion of the multiple, tool-size-ordered lists having shortest estimated times to be the set of candidate combinations of the different cutting tools.”
	Regarding claims 4 and 16, “wherein the estimating comprises: calculating, for each respective tool of the different cutting tools other than the specified final cutting tool, (i) a first time to rough the part from the workpiece using the respective tool, (ii) a respective volume of excess material left on the workpiece after roughing with the respective tool, and (iii) a second time to rough the part using the specified final cutting tool on the workpiece after material removal by the respective tool; and  using at least two of the respective volumes calculated for the respective tools to estimate a time to rough the part using a second of the respective tools on the workpiece after material removal by a first of the respective tools.”
	Regarding claim 5, “wherein the selecting comprises selecting tool-size-ordered lists having a fastest five percent of the estimated times for effecting the roughing operations.”
	Regarding claims 8 and 17, “wherein the alternative combinations are variations of the candidate combinations with each variation having at least one candidate tool being replaced with at least one alternate tool that is within a predefined distance of the at least one candidate tool in a tool-size-ordered list of all the different cutting tools, and generating the expanded set of combinations of the different cutting tools comprises generating the alternative combinations using an integer distance value for tool replacements applied to the candidate combinations, the integer distance value being the predefined distance having been predefined by a user.”
Conclusion
	The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
	Yamakazi et al. (U.S. Patent No. 6,400,998 B1) discloses a method and apparatus for NC machining management based on a measurement program, wherein a machining shape at an arbitrary 
	Maloney et al. (U.S. Patent Publication No. 2012/0220194 A1) discloses a method and an apparatus for smart automation of robotic surface finishing of a three-dimensional surface of a work piece is described.
	Heinz et al. (U.S. Patent Publication No. 2010/0058588 A1) discloses milling strategies for machining dental ceramic materials are provided that reduce milling time while maintaining strength, accuracy and marginal integrity.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER PHAM whose telephone number is (571)272-1512. The examiner can normally be reached on Monday-Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah, can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).







/P.T.P./Examiner, Art Unit 2127                                                                                                                                                                                                        02/26/2021

/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2127                                                                                                                                                                                                        March 4, 2021